Boslaugh, J.
The defendant, Dennis Shea, upon a plea of guilty, was convicted in municipal court of operating a motor vehicle while his Nebraska operator’s license was suspended in violation of the municipal code of the city of Lincoln, Nebraska. He was sentenced to 30 days in jail and his driving privileges were suspended for 1 year. Upon appeal to the District Court, the judgment was affirmed.
*18The defendant has appealed and contends the sentence imposed was unconstitutionally excessive.
The section of the municipal code under which the defendant was sentenced, apparently § 10.52.040(c) according to the briefs, does not appear in the record. This court will not take judicial notice of an ordinance which does not appear in the record, and the existence of a valid ordinance creating the offense charged will be presumed where the ordinance is not properly set forth in the record. State v. Long, 206 Neb. 446, 293 N.W.2d 391 (1980).
We have examined the record and presentence report and find that the sentence imposed was not excessive.
The judgment is affirmed.
Affirmed.